20. Lisbon Strategy (vote)
Before the vote on Amendment 28 (concerns the vote on Amendment 27):
(FR) Madam President, I may be mistaken but I think that you have held a vote on Amendment 27 which, in reality, was a technical amendment that simply asked for paragraph 47 to be moved. On the other hand, there is a request for a separate roll-call vote on the original text.
I therefore believe that we have agreed to move paragraph 47, and we now need a two-part roll-call vote on paragraph 47 itself.
Let us clarify matters: there was no objection to paragraph 47 being inserted after paragraph 49. We then voted on Amendment 27, which has been adopted. We could not therefore vote on paragraph 47, as we have voted on Amendment 27. There is therefore no problem.